DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed August 2, 2021.   Claims 1-20 are pending with claims 7, 8 and 17-19 being previously withdrawn.  An action on the merits is as follows.	
Objection to claim 2 has been withdrawn.
Rejections of claims 1-6, 9-15 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn.
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 16 includes the limitation “connecting the rectifier circuit located in the bottom part of the cage and the backflow”.  However claim 1, from which claim 16 indirectly depends, requires the rectifier circuit to be located in the upper part of the cage.  It is unclear how the rectifier circuit is to be located in the bottom part of the cage, while also being located in the upper part of the cage.  For examining purposes, this limitation is interpreted as stating “connecting the rectifier circuit and the backflow”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 are rejected under 35 U.S.C. 103 as being obvious over Kanno (US 2019/0036370 A1).

Claim 1: Kanno discloses a non-contact charging system for an elevator comprising a battery (24) which can be charged (pages 4-5 ¶ [0070]), and therefore a rechargeable battery, shown in FIG. 1A to be located in an upper part of a cage (carriage 11) and a power receiving pad (power receiving electrode unit 220) located in a bottom part of the cage.  A rectifier circuit (frequency conversion circuit 207) is shown in FIG. 18 to be part of a power receiving circuit (210) (page 9 ¶ [0105]), where the power receiving circuit is show in FIG. 1A to be connected between the power receiving pad and the battery.  A first capacitor (C3) is further shown in FIG. 18 to be connected between the power receiving pad and the rectifier circuit.  Therefore the first capacitor is located in the bottom part of the cage, as can be seen from FIG. 1A.  This reference fails to disclose the rectifier circuit to be located in the upper part of the cage.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the rectifier circuit to be located in the upper part of the cage, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Doing so would prevent unauthorized tampering from passengers.
Claim 2: Kanno discloses a non-contact charging system for an elevator as stated above, where the power receiving pad is shown in FIG. 1A to be facing a surface in a hoistway in order to receive power from power transmitting electrode unit (120) of power transmitting device (100) (pages 3-4 ¶ [0062]).
Claim 3: Kanno discloses a non-contact charging system for an elevator as stated above, where a power transmission pad (power transmitting electrode unit 120) is shown in FIG. 1A to be located in the hoistway, facing the power receiving pad in 
However Kanno discloses that electric power supplied by the power supply is converted to AC power before supplying the converted power to power transmission pad (page 4 ¶ [0068]).  
Given the teachings of Kanno, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-contact charging system disclosed in Kanno with providing the power supply to be a AC power supply such as an external power supplied to the building.  Doing so would prevent the need to first convert the power to AC before supplying it to the power transmission pad, thereby reducing the number of parts and cost to the system.
Claim 4: Kanno discloses a non-contact charging system for an elevator as stated above, where the power transmission pad is located in stopping locations (first, second power-supplying floor Np-th, Np2-th floor) of the cage in the hoistway, as shown in FIG. 4 (page 7 ¶ [0089]).
Claim 20: Kanno discloses a non-contact charging system for an elevator as stated above, where the power receiving pad is located in a first side (rear side) of the cage, which is different from a second side where a door of the cage is not located, as can be seen from FIG. 2A.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno (US 2019/0036370 A1 in view of Ogawa et al. (US 2014/0252867 A1).
Claims 5 and 6: Kanno discloses a non-contact charging system for an elevator as stated above, where spiral coils such as solenoid coils of approximately circular-shaped wirings (page 11 ¶ [0135]) are shown in FIG. 18 to be included in the power transmission pad as series resonance circuit (130s) facing the power receiving pad, and included in the power receiving pad as series resonance circuit (240s), facing the power transmission pad.  Metal shields (95) are shown in FIG. 17 to be located on second sides of the power transmission pad, opposite from electrodes (93) which does not face the power receiving pad (page 10 ¶ [0119]), and of the power receiving pad which does not face the power transmission pad (page 10 ¶ [0121]).  This reference fails to disclose the coils to be each located on a first surface of an approximately board-shaped magnetic core of the power transmission pad and a first surface of an approximately board-shaped magnetic core of the power receiving pad.
However Ogawa et al. teaches a non-contact charging system, where coils are each located on a first surface of a magnetic core (122) having an approximately board-shape (block (130A, 130B) of a power transmission pad including power transmitting coil (15) and a power receiving pad including power receiving coil (21) (page 4 ¶ [0069]-[0070]), as shown in FIG. 1.
Given the teachings of Ogawa et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-contact charging system disclosed in Kanno with providing the coils to be each located on a first surface of an approximately board-shaped magnetic core of the power transmission pad and a first surface of an approximately board-shaped magnetic core of the power receiving pad.  Doing so would make “it possible to reduce the volume and .
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno (US 2019/0036370 A1 in view of Yokobayashi (US 8,955,649 B2).
Claim 9: Kanno discloses a non-contact charging system for an elevator as stated above, but fails to disclose a first brush to be located in vicinity of the power transmission pad in the hoistway, with bristles facing the interior of the hoistway.
However Yokobayashi teaches an elevator, where a brush (cleaning unit 82) is shown in FIG. 6A to be located on guide rail (2), and therefore in the hoistway, with bristles facing an interior of the hoistway.
Given the teachings of Yokobayashi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-contact charging system disclosed in Kanno with providing a brush to be located in vicinity of the power transmission pad in the hoistway, with bristles facing the interior of the hoistway.  It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the brush to be located in vicinity of the power transmission pad, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Doing so would allow automatic and efficient removal of “foreign matters attached to a guide unit of an elevator guide device” as taught in Yokobayashi (column 1 lines 58-61).
Claim 10: Kanno modified by Yokobayashi discloses a non-contact charging system for an elevator where the power receiving pad is located in a bottom of a cage, as stated above.  This reference fails to disclose a second brush to be located in vicinity of the power receiving pad with bristles extending from the exterior of the cage.
However Yokobayashi teaches a brush (guide rail cleaning unit 92) to be located at a lower portion of a cage (elevator car 3), with bristles extending to guide rail (2) (column 6 lines 48-52), and therefore extending from an exterior of the cage. 
Given the teachings of Yokobayashi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-contact charging system disclosed in Kanno with providing a second brush to be located at a lower portion of the cage, and therefore in vicinity of the power receiving pad with bristles extending from the exterior of the cage.  Doing so would allow removal of “foreign matters attached to the surfaces of the guide rails” as taught in Yokobayashi (column 6 lines 52-54).
Claims 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno (US 2019/0036370 A1 in view of Nishikawa (US 8,093,865 B2).
Claim 11: Kanno discloses a non-contact charging system for an elevator as where the battery and rectifier circuit are located in an upper part of the cage, stated above, This reference fails to disclose a backflow prevention unit located in the upper part of the cage, where the backflow prevention unit is connected between the rectifier circuit and the battery.
However Nishikawa teaches a non-contact charging system, where a backflow prevention unit is shown in FIG. 1 which includes backflow prevention diode (18), 
Given the teachings of Nishikawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-contact charging system disclosed in Kanno with providing a backflow prevention unit connected between the rectifier circuit and the battery.  The backflow prevention unit then would be located in the upper part of the cage.  Doing so would make it “possible to prevent the battery from being charged after completion of charging, thereby making it possible to stop or complete the charging more safely and reliably” as taught in Nishikawa (column 5 lines 1-7).
Claim 12: Kanno modified by Nishikawa discloses a non-contact charging system for an elevator where the backflow prevention unit includes a backflow prevention diode, as stated above.
Claim 13: Kanno modified by Nishikawa discloses a non-contact charging system for an elevator where the backflow prevention unit includes a switch, as stated above.
Claim 14: Kanno modified by Nishikawa discloses a non-contact charging system for an elevator as stated above, where the backflow prevention unit includes a monitoring unit, which manipulates the switch based on measurements from sensors (column 4 lines 21-30).
Claim 16: Kanno modified by Nishikawa discloses a non-contact charging system for an elevator where the rectifier circuit is located in the upper part of the cage, .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kanno (US 2019/0036370 A1 modified by Nishikawa (US 8,093,865 B2) as applied to claims above, further in view of Kattainen et al. (US 7,775,330 B2).
Claim 15: Kanno modified by Nishikawa discloses a non-contact charging system for an elevator as stated above, but fails to disclose the sensors to include leakage water detectors located in the bottom part of the cage.
However Kattainen et al. teaches a system for an elevator, where a sensor such as a leakage water detector is used to detect accumulated water (column 7 lines 13-15) which change operation of the elevator based on detected water (column 7 lines 17-20).
Given the teachings of Kattainen et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-contact charging system disclosed in Kanno as modified by Nishikawa with providing the sensors to include leakage water detectors. It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the leakage water detectors to be located in the bottom part of the cage, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Doing so would make it “possible to manage .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             August 24, 2021